Citation Nr: 0816603	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-33 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1976 to 
August 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.


FINDINGS OF FACT

The evidence fails to show that the veteran's current back 
disability was either caused by or began during his time in 
military service.


CONCLUSION OF LAW

Criteria for service connection for a back disability have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran contends that his current back disability either 
began during or was caused by his time in service.  At a VA 
examination in February 2003, the veteran indicated that his 
back pain began in about 1979 (the veteran was discharged 
from service in August 1979), but he did not recall any 
specific back injury in service or after, and he stated that 
the back pain had not been a significant problem until about 
2002 when it began getting worse.  

In support of his claim, the veteran submitted several buddy 
statements.  One friend indicated that he had known the 
veteran since high school, and he recalled that since the 
veteran returned from his time in the military the veteran 
had complained about chronic pain off and on in his back.  
Another friend wrote in December 2005 that he had worked with 
the veteran for about 11 years and that the veteran had 
always complained of having problems with his back.  A third 
friend wrote that she had gone with the veteran on several 
occasions for treatment of his back, and she had assisted him 
with private back treatment for the past three years.

Obviously, two of these statements simply provide support for 
the fact that the veteran has a current back disability.  
This fact is not in doubt, as the evidence clearly shows a 
current back disability.  In November 2002, a private doctor, 
Dr. Ransom, indicated that he had followed the veteran for 
three years for chronic musculoskeletal back pain with 
evidence of degenerative arthritis of the lumbosacral spine.  
Subsequent VA and private treatment records also support the 
fact that the veteran has a back disability.  A private 
treatment record from December 2002 notes a lumbar strain; 
and the veteran was diagnosed with degenerative joint disease 
of the lumbosacral spine at his VA examination in February 
2003.  As such, the fact that the veteran has a back 
disability is not at issue.  The issues are what caused the 
back disability and when did it begin.

While the veteran has reported that his back pain began 
around 1979, service medical records are negative for any 
treatment of back pain or a back injury of any kind.  On his 
personal medical history survey, completed at time of 
separation, the veteran denied having then, or having ever 
had, back pain; and on his separation physical the medical 
officer found the veteran's spine/other musculoskeletal to be 
normal.

The veteran's claims file is void of any medical treatment 
for back pain for more than 20 years following service (from 
1979 until 2002); and even in 2002, the veteran indicated 
that his back pain had only gotten bad in the past year.  
Furthermore, while there was no treatment of back pain for 20 
years following service, medical records do show treatment 
for other complaints and sports related injuries.  In July 
1984, the veteran received treatment for a finger which he 
injured playing basketball; and in 1992 the veteran received 
treatment for a knee injury which he injured sliding into a 
base.  As such, it is clear that the veteran remained active 
following service, and actively sought treatment when he had 
cause to do so.  Yet he apparently did not seek any medical 
treatment for his back for many years despite purportedly 
having chronic pain.

While the veteran believes that his current back disability 
is related to his time in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to provide the 
requisite nexus between his back disability and his time in 
military service.  

The Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  The Board can weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record.  Under the correct interpretation of the relevant 
statutory and regulatory provisions, however, the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1337 
(2006).

In this case, the veteran is competent to state that his back 
pain has been around since 1979.  However, the Board finds 
that in light of the totality of the evidence, the veteran's 
statements are not credible evidence that his current back 
disability began in 1979.  

Service connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxon v. West, 12 Vet. App. 453 (1999), aff'd 
230 F.3d 1330 (Fed. Cir. 2000).  In this case, the veteran 
did not receive treatment for any back injury while in 
service, and he did not receive any treatment for his back 
for roughly 20 years following service, during which time he 
was actively playing contact sports, and sought treatment for 
other complaints.  

Several of the veteran's friends have written statements in 
support of his claim, but only one of the three friends 
appears to have known the veteran from before he entered 
service; and that friend's statement that since the veteran 
has returned from the military he has complained of back pain 
off and on is clearly vague as to time of onset of 
complaints, and does not actually describe a chronic 
complaint, (rather only off and on).  In the context of the 
other pieces of evidence described above, this statement is 
far too imprecise to be accorded probative value as to 
establish the onset of complaints in service, or arthritis 
within one year of service discharge.  

While the veteran has a current back disability, the medical 
evidence fails to relate it to the veteran's time in service; 
and no doctor has suggested that the veteran's back 
disability was caused by his time in service.  Accordingly, 
the greater weight of the evidence is against the conclusion 
the veteran's current disability was incurred in service.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in September 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  While no 
etiology opinion was provided, the medical and lay evidence 
fails to suggest a reasonable possibility that the veteran's 
back disability may be related to his time in service, and 
therefore an additional examination is not warranted.  The 
veteran was also offered the opportunity to testify at a 
hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.




ORDER

Service connection for a back disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


